Order filed January 26, 2017




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-16-00210-CR
                                   __________

                MICHAEL BOYD CROWELY, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25844A


                                    ORDER
      This appeal has become stalled due to an issue related to the appointment of
counsel. Appellant’s brief is currently past due. Appellant’s current court-appointed
counsel, Landon H. Thompson, has filed in this court a motion to abate the appeal
deadlines pending the appointment of new appellate counsel. We grant the motion
and abate the appeal.
      After he filed the notice of appeal in this cause, counsel filed in the trial court
a motion to withdraw as counsel. In his motion to withdraw, counsel requested that
new counsel be appointed for this appeal. Counsel informs us that the trial court
instructed counsel to obtain Appellant’s signature to show that Appellant approved
of counsel’s motion to withdraw. However, Appellant was “transferred to TDC
before the withdrawal could be approved.” Counsel has “repeatedly” sent copies of
his motion to withdraw to Appellant for him to sign and return, but counsel has
received no response from Appellant. We note that Appellant’s brief was originally
due on November 14, 2016.
      In light of the inordinate delay, we abate the appeal and remand the cause to
the trial court so that it may determine the following:
      1. Whether Appellant desires to prosecute his appeal;
      2. Whether Appellant is indigent; and
      3. If Appellant is indigent, whether appointed counsel, Landon H.
         Thompson, should be removed as appellate counsel and new counsel
         appointed.
See TEX. R. APP. P. 38.8(b). We note that Appellant need not appear in person at the
hearing and that the trial court may permit him to appear via telephone. We also
note that Appellant need not approve of Thompson’s withdrawal. The trial court is
directed to make appropriate findings and recommendations and to appoint new
appellate counsel if appropriate. The trial court clerk is directed to prepare and
forward to this court a supplemental clerk’s record containing the findings,
recommendations, and any orders of the trial court. If a hearing is held, the court
reporter is directed to prepare and forward to this court the reporter’s record from
the hearing. These records are due to be filed in this court on or before February 27,
2017. Appellant’s brief will be due to be filed in this court within thirty days after
the date this appeal is reinstated.


                                           2
      The appeal is abated.


                                               PER CURIAM


January 26, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3